— Order, Supreme Court, New York County (Burton S. Sherman, J.), entered April 22, 1991, which denied the petitioner’s application for a judgment pursuant to CPLR article 78 annulling the respondent’s determination to reclassify the petitioner’s hotel as an apartment building, order rent reductions, and establish new rents, and dismissed the petition, except with respect to the issue of whether the tenant of Apt. 11-A had received furniture services, unani*549mously affirmed, without costs, for reasons stated in Matter of Bradford Co. v New York State Div. of Hous. & Community Renewal (182 AD2d 428) and Matter of Broadway Bretton v New York State Div. of Hous. and Community Renewal (182 AD2d 429). Concur — Rosenberger, J. R, Ellerin, Wallach, Smith and Rubin, JJ.